United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                June 21, 2005
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 04-41394
                           Summary Calendar



TAREEQ MUHAMMAD AKBAR,

                                 Petitioner-Appellant,

versus

56TH DISTRICT COURT,

                                 Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 3:04-CV-324
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tareeq Muhammad Akbar, inmate # 255438 in the Galveston

County Jail, appeals the district court’s dismissal of his

petition for mandamus.    This court will not review Akbar’s claims

that his due process rights were violated at the revocation

hearing, that his arrest for murder was the result of racial

profiling, or that his guilty plea was invalid because he did not

present these claims to the district court.      See Yohey v.

Collins, 985 F.2d 222, 224 (5th Cir. 1993).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-41394
                                 -2-

     Because Akbar did not properly brief his claim that he is

being denied a speedy trial, this court will not review that

issue.   Id.   Even if this court construes Akbar’s brief as

raising a speedy trial claim, he is not entitled to mandamus

relief on that claim because 28 U.S.C. § 2241 offers him another

means of relief once he exhausts his state court remedies.     See

Dickerson v. Louisiana, 816 F.2d 220, 228 (5th Cir. 1987).

     Accordingly, the judgment of the district court is

AFFIRMED.